TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00318-CV




Allandale Neighborhood Association, Appellant

v.

The City of Austin; Lincoln Property Company Commercial, Inc. and
Lincoln Northcross, Ltd., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-07-001957, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant has informed this Court that it wishes to withdraw its notice of appeal,
explaining that no final decision has been reached in the underlying case.  Appellees have informed
this Court that they do not object to appellant’s request.  We therefore grant appellant’s request and
dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).
 
 
                                                                        ___________________________________________
                                                                        David Puryear, Justice
Before Justices Patterson, Puryear, and Henson
Dismissed
Filed:   June 26, 2008